Citation Nr: 0928222	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  07-02 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veterans' death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The appellant
ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from May 1970 to December 
1971.  The appellant is the widow of the Veteran. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Pittsburgh, 
Pennsylvania, regional office (RO) of the Department of 
Veterans Affairs (VA).  

Issue number 2 was not certified to the Board.  It was in the 
statement of the case and the substantive appeal indicates 
that all issues in a statement of the case are on appeal.  
The appellant did not offer testimony on the issue at her 
hearing, but there is no indication that the issue has been 
withdrawn.

A separate issue of entitlement to an earlier effective date 
for a total disability rating for individual unemployability 
for accrued benefits purposes was the subject of a statement 
of the case, the record before the Board does not contain a 
substantive appeal on that issue.  As such, that issue is not 
before the Board at this time.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The appellant contends that the Veteran's death is the result 
of his service connected disabilities.  In particular, she 
argues that the stress related to the Veteran's service 
connected post-traumatic stress disorder (PTSD) aggravated 
his heart disease and led to his early death from myocardial 
infarction.  

The record shows that the Veteran died in September 2004.  
The death certificate states that the immediate cause of 
death was ischemic heart disease, which was due to 
atherosclerotic coronary artery disease.  An autopsy found 
that the Veteran had severe atherosclerotic coronary artery 
disease.  The examiner opined that the Veteran died as a 
result of ischemic heart disease secondary to atherosclerotic 
coronary artery disease.  He added that this process was 
known as a heart attack.  

The record indicates that service connection had not been 
established for heart disease at the time of the Veteran's 
death.  However, service connection had been established for 
a penetrating right frontal fragment wound with skull defect 
and retained foreign body with scar, evaluated as 50 percent 
disabling; PTSD, evaluated as 30 percent disabling; a 
disfiguring scar as a result of the head injury, evaluated as 
10 percent disabling; a seizure disorder, evaluated as 10 
percent disabling; headaches secondary to head trauma, 
evaluated as 10 percent disabling; a scar of the abdomen as a 
residual of a shrapnel wound, evaluated as noncompensable; 
and a scar of the abdomen as a result of a laporotomy, 
evaluated as noncompensable.  He had a combined evaluation of 
80 percent.  However, a total rating based on individual 
unemployability (TDIU) had been in effected from June 5, 
1998.  

The appellant has submitted several medical treatises which 
purport to show that PTSD can lead to heart disease.  In 
addition, a July 2007 opinion from a private doctor, H.R.M., 
M.D., states that he has reviewed the claims folder, and 
notes that stress associated with PTSD can and does aggravate 
symptoms.  He added that although the Veteran was unaware of 
any cardiac disorder prior to his demise, it is a medical 
fact that emotional stress does aggravate ongoing symptoms.  
However, the Board notes that while this doctor argues that 
stress can lead to heart disease and wants the reader to 
infer that this occurred in the Veteran's case, he never 
specifically opines that this is what happened.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

In this case, the record is clear that the Veteran's death 
was the result of heart disease, and evidence has been 
submitted to show that it is possible for PTSD to cause or 
aggravate heart disease.  However, there is no opinion as to 
whether or not this is what happened in this particular 
instance.  Therefore, the Board believes that the claims 
folder should be forwarded to an appropriate examiner in 
order to obtain an opinion.  

In regards to the appellant's claim for DIC under the 
provisions of 38 U.S.C.A. § 1318, the Board notes that the 
regulation that implements this provision, 38 C.F.R. § 3.22, 
changed around the time of the appellant's appeal.  This 
regulation is not contained in either the statement of the 
case or in any supplemental statement of the case.  The Board 
believes that the appellant must be notified of the current 
version of this regulation, particularly in that it outlines 
the ways in which she may prevail in her claim.  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that 
all notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002) are fully complied with 
and satisfied.  See also 38 C.F.R. § 3.159 
(2002).  The appellant should be provided 
with new VCAA notification that informs 
him of any information and evidence not of 
record (1) that is necessary to 
substantiate the claim; (2) that VA will 
seek to provide; and (3) that she is 
expected to provide.  In particular, the 
notification should contain the methods 
for prevailing in a claim for 38 U.S.C.A. 
§ 1318 outlined in 38 C.F.R. § 3.22.  
Furthermore, this notification must 
provide the appellant with information 
pertaining to the potential effective date 
of any award of benefits in her claims.  
Notice sufficient to comply with Hupp v. 
Nicholson, 21 Vet. App. 342 (2007) 
regarding claims for cause of the 
Veteran's death.

2.  Forward the Veteran's claims folder 
to a medical doctor qualified to offer 
an opinion as to whether or not there 
is a causal relationship between the 
Veteran's service connected 
disabilities and the heart disease that 
lead to his demise.  After a review of 
the claims folder, the doctor should 
attempt to express the following 
opinions: 
1) Is it as likely as not (50 percent 
chance or greater) that the Veteran's 
service connected PTSD either caused or 
aggravated (worsened beyond its natural 
progression) the heart disease that led 
to his death?  The doctor is requested 
to comment on the medical texts and the 
July 2007 opinion from Dr. H.R.M. 
contained in the claims folder. 
2) Is it as likely as not that any of 
the Veteran's other service connected 
disabilities either caused or 
aggravated the heart disease that led 
to his death?

The reasons and bases for all opinions 
should be included.  

3.  After the development requested above 
has been completed to the extent 
possible, review the record.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
This supplemental statement of the case 
MUST contain the current provisions of 
38 C.F.R. § 3.22.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




